ORDER

The parties have not responded to the court’s December 29, 2006 order stating that absent objection within 14 days, the judgment of the United States District Court for the Southern District of California in Nichols Inst. Diagnostics, Inc. v. Scantibodies Clinical Lab, Inc., No. 02-CV-00046, would be vacated and the case would be remanded for further proceedings, if appropriate.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The judgment of the district court is vacated.
(2) The case is remanded to the district court for further proceedings, if appropriate.
(3) Each side shall bear its own costs.